                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  FRANKLIN D. AZAR &
                                                        §
  ASSOCIATES, P.C.,                                     §
                                                        §
          Plaintiff,                                    §
                                                        § Civil Action No.: 4:17-cv-00418-ALM-KPJ
  v.                                                    §
                                                        §
  JERRY L. BRYANT, ET AL.,                              §
                                                        §
          Defendants.                                   §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is the Motion to Extend Discovery Deadline to Conduct

Depositions of Franklin Azar, Individually and as the Corporate Representative of Franklin D.

Azar and Associates, P.C., and Lauren McNeil, Individually and as the Corporate Representative

of McNeil Consultants LLC (the “Motion”), filed by Defendants Coety L. Bryant, Deanna Bryant,

Exclusive Legal Marketing, Inc. (collectively, the “Bryant Defendants”) (Dkt. 253). In the Motion,

the Bryant Defendants request extension of the discovery deadline to May 31, 2019, for the sole

purpose of conducting the noticed depositions of Franklin D. Azar (“Azar”) and Lauren von

Atkinson McNeil (“Lauren McNeil”), in their individual and corporate representative capacities.

See Dkt. 253.

                                      I. BACKGROUND

       The Bryant Defendants argue the discovery deadline should be extended because their

counsel suffered an injury and was unable to attend Azar’s deposition in Denver, and because

Lauren McNeil’s deposition “did not take place in part because of scheduling issues and apparently

because of a settlement entered into between the Plaintiff and the McNeil Defendants.” See Dkt.

253 at 2–5. The Motion is opposed by Plaintiff Azar & Associates, P.C. (“Plaintiff”) and
                                                1
Defendants Daniel McNeil and Lauren Von Atkinson McNeil (the “McNeil Defendants”). See

Dkts. 254, 256.

       This suit was filed on June 14, 2017. See Dkt. 1. The discovery deadline in this case ended

on April 30, 2019. See Dkt. 253 at 1; Dkt. 147. The Motion was filed on April 30, 2019, seeking

an additional thirty-one-day extension of the discovery deadline. See Dkt. 253. There are three

fully briefed Motions for Summary Judgment pending in this case. See Dkts. 184, 186, 217. This

matter is set for mediation on June 24, 2019, and a pretrial conference on August 2, 2019. See

Dkts. 147, 261, 262.

       The deposition of Azar was scheduled and completed in Denver, Colorado, on April 24,

2019. See Dkt. 253 at 3. Lauren McNeil’s deposition was noticed for April 11, 2019. Lauren

McNeil’s deposition was later cancelled. See Dkt. 253 at 2. No party noticed a new deposition

date for Lauren McNeil; however, on April 26, 2019, the Bryant Defendants emailed the

McNeil Defendants regarding scheduling her deposition. See Dkt. 256 at 2. To date, Lauren

McNeil’s deposition has not been taken.

                                              II. ANALYSIS

       In Charles v. Wade, 665 F.2d 661, 665–65 (5th Cir. Unit B 1982), the Fifth Circuit held

that a party in a civil case must be allowed to take a witness’s deposition to preserve the witness’s

testimony for trial—even past the discovery deadline—as long as the deposition does not unfairly

prejudice the opposing side. See also E.E.O.C. v. Big Lots Stores, Inc., 2009 WL 3617603, at *2

(E.D. Tex. Oct. 29, 2009) (collecting factors to consider in determining whether a late deposition

to preserve testimony for trial should be allowed); Franklin Bank, SSL v. St. Paul Mercury Ins.

Co., 2008 WL 11389636, at *2 (S.D. Tex. Sep. 24, 2008) (analyzing the Fifth Circuit’s holding in

Charles).



                                                 2
        In this case, the extension of the deposition deadline sought is seeking the deposition of

witnesses for trial. The dispositive motion deadline has passed and the summary judgment motions

are briefed. See, for example, Dkts. 184, 186, 217. Accordingly, Rule 16(b)(4) is not implicated

and the Bryant Defendants need not show good cause.

        Considering the factors set forth in Big Lots Stores, the Court finds that the testimony of

Azar and Lauren McNeil is integral to the presentation of the Bryant Defendants’ case and warrants

extension of the deposition deadline. For example, Lauren McNeil has completed a declaration

in this case and, given Lauren McNeil’s settlement with Azar,1 the Bryant Defendants may

be otherwise unable to obtain or present the desired evidence absent additional depositions. See

Dkt. 253 at 2. Moreover, in reviewing the filings, the Court finds that no prejudice will result to

either Azar or Lauren McNeil by allowing the Bryant Defendants to depose them.

        Upon consideration, the Court finds the Bryant Defendants shall be allowed to take the

depositions of Azar and Lauren McNeil. Accordingly, the Motion (Dkt. 253) is hereby

GRANTED IN PART and DENIED IN PART. The Bryant Defendants shall be permitted to

take the depositions of Azar and Lauren McNeil subject to the limitations listed below.

        It is hereby ORDERED that the depositions of Azar and Lauren McNeil shall be conducted

after the parties’ mediation, scheduled on June 24, 2019, and before the parties’ Pretrial

Conference, scheduled on August 2, 2019. See Dkts. 147, 261, 262.

        Finally, it is hereby ORDERED that the depositions of Azar and Lauren McNeil shall be

scheduled at a location convenient to Azar and Lauren McNeil and that the Bryant Defendants

shall be responsible for any additional costs incurred in taking the depositions.



1
 To date, Azar and Lauren McNeil have not filed a stipulated dismissal. However, in the Agreed Motion to Dismiss
Plaintiff’s Claims Against Defendant McNeil Consultants, LLC, Plaintiff asserts that a settlement has been reached
with Defendants Lauren Von Atkinson McNeil, Daniel McNeil, and the McNeil Consultants. See Dkt. 226.

                                                        3
IT IS SO ORDERED.

SIGNED this 31st day of May, 2019.

         .


                                ____________________________________
                                KIMBERLY C. PRIEST JOHNSON
                                UNITED STATES MAGISTRATE JUDGE




                                     4
